DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022, for application 17/362,692 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/24/2022. In the instant amendment: Claims 1-3, 6, 12-14, 16, 18-20 have been amended and claims 1, 12, and 18 are independent claims. Claim 21 has been newly added. Claims 1-4, 6-21 have been examined and are pending. 
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 06/24/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Ruschin and Carver do not disclose “determining, by the relay node, a receiver identity of a receiver of the blockchain message and a target network identifier of a target blockchain network that comprises the blockchain node that sends the blockchain message” and “a target blockchain node whose identifier is jointly marked by the target network identifier at a network level and the receiver identity at a node level.” See Remarks at 10. 
The examiner respectfully disagrees because these arguments are not persuasive. 
As a preliminary matter, in regards to “by a relay node of a blockchain relay communication network,” Ruschin discloses “a network node transferring an item can send the respective message to each network node that it is connected to, while each connected network node can further relay the received message to every other node that it is connected to.” See Ruschin [0061]. Ruschin FIG. 2 and ¶¶ [0075], [0079] also disclose an intermediate node (e.g., relay node) that can verify issued digital certificate, and then transmit the validated digital certificate to the next intermediate node or the destination node. 
In regards to, “determining, by the relay node, a receiver identity of a receiver of the blockchain message and a target network identifier of a target blockchain network that comprises the blockchain node that sends the blockchain message,” Ruschin discloses an intermediate node of the peer-to-peer blockchain network receives an EDT from a source node, verifies the received RUO_ID (root unique object identifier corresponds to the source node) of the EDT, and then determine an address/identifier of a destination node and transmits the verified EDT to the destination node. See Ruschin ¶¶ [0059], [0087] (“Network nodes are further configured to transfer tokens to destination network nodes in accordance with respective destination addresses. The issuing node transfers ( 505 ) the generated EDT to a next holder , the next holder validates ( 506 ) the received EDT and uses RUO _ ID embedded in EDT to find out and validate possession chain and transfers ( 505 - i ) the EDT to a next holding node. Transferring possession of EDT by each possessor comprises : using a previously generated unique object to generate ( 508 ) a next unique object includable ( directly or indirectly ) in the blockchain and specifying respective next recipient, enabling including ( 509 ) the generated next unique object into the blockchain and forwarding ( 510 ) the EDT to respective next recipient via a digital media.”) (emphasis added). 
In regards to, “a target blockchain node whose identifier is jointly marked by the target network identifier at a network level and the receiver identity at a node level,” Ruschin discloses an intermediate node of the peer-to-peer blockchain network receives or determines identifiers/addresses of the destination network node according to a linked-chain (i.e., block-chain) of transactions. See Ruschin ¶ ¶ [0059], [0061] (“ Network nodes are further configured to transfer tokens to destination network nodes in accordance with respective destination addresses. A transaction record comprises data indicative of transferring a given transferable item from an owner of the given item to the address corresponding to the destination node. Each TR has a unique ID (e.g. the hash of the TR). Each TR comprises an input indicative of ID of a previous TR and an output indicative of a destination address of the current transaction, thus chaining the token transferring with the previous transaction. Each TRG comprises a timestamp, a nonce, a reference to a previous block (e.g. hash of the previous block) and a list of all transactions that have taken place since the previous block. Such created blockchain comprises TRGs placed in chronological order and links each TRG to a previous TRG in chronological order.”) (emphasis added). 
In conclusion, applicant’s argument is unpersuasive and the rejection of claim 1 is maintained. Similarly, rejection of independent claims 12 and 18, which recite similar matter to claim 1, is also maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-8, 10, 12-14, 15, 17, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ruschin et al. (“Ruschin,” US 20180075028, published Mar. 15, 2018) in view of Carver et al. (“Carver,” US 20190199787, published June 27, 2019). 
Regarding claim 1, Ruschin disclose a computer-implemented method, comprising: 
receiving, by a relay node of a blockchain relay communication network, a digital certificate sent by each blockchain node of a plurality of blockchain nodes (Ruschin FIG. 2,  [0073] - [0074]. Referring back to FIG . 2, the issuer further transfers possession of the created EDT to holding node being a first intermediate recipient [and then onto the next node or destination node. See [0087]]. The transferring of possession is considered to be completed ( i . e . EDT possession is considered to be transferred to a next possessor ) once the record of possession transaction has been entered in a block and the network nodes have achieved consensus with regard to validity of this block .) An issuer generates ( 404 ) an EDT comprising a second certificate embedded therein and a digital signature generated using the second private key , and the second certificate comprising the second public key.), 
wherein the digital certificate is issued by a certification authority (CA) of the blockchain relay communication network and comprises identity information of a corresponding blockchain node and a network identifier of a blockchain network that comprises the corresponding blockchain node (Ruschin FIG. 2, [0059], [0074], [0087]. Network nodes are further configured to transfer tokens to destination network nodes in accordance with respective destination addresses. An issuer generates ( 404 ) an EDT comprising a second certificate embedded therein and a digital signature generated using the second private key , and the second certificate comprising the second public key. The issuing node transfers ( 505 ) the generated EDT to a next holder , the next holder validates ( 506 ) the received EDT and uses RUO _ ID embedded in EDT to find out and validate possession chain and transfers ( 505 - i ) the EDT to a next holding node. Transferring possession of EDT by each possessor comprises : using a previously generated unique object to generate ( 508 ) a next unique object includable ( directly or indirectly ) in the blockchain and specifying respective next recipient , enabling including ( 509 ) the generated next unique object into the blockchain and forwarding ( 510 ) the EDT to respective next recipient via a digital media.);
verifying, by the relay node, that a digital signature of the digital certificate is authentic based on a public key of the (CA) (Ruschin [0074], [0087]. The second certificate can be generated by the trusted authority upon receiving the issuer's public key. An issuer generates ( 404 ) an EDT comprising a second certificate embedded therein and a digital signature generated using the second private key , and the second certificate comprising the second public key . Upon receiving the EDT , a holding node uses the root public key embedded in the root certificate to verify ( 405 ) that the second certificate has been signed by the root private key . The node further uses the second public key embedded in the second certificate to verify ( 406 ) the digital signature of EDT. Transferring possession of EDT by each possessor comprises : using a previously generated unique object to generate ( 508 ) a next unique object includable ( directly or indirectly ) in the blockchain and specifying respective next recipient , enabling including ( 509 ) the generated next unique object into the blockchain and forwarding ( 510 ) the EDT to respective next recipient via a digital media.); 
receiving, by the relay node from a blockchain node of the plurality of blockchain nodes, a blockchain message (Ruschin [0087]. The issuing node transfers ( 505 ) the generated EDT to a next holder , the next holder validates ( 506 ) the received EDT and uses RUO _ ID embedded in EDT to find out and validate possession chain and transfers ( 505 - i ) the EDT to a next holding node.); 
in response to receiving the blockchain message, determining, by the relay node, a receiver identity of a receiver of the blockchain message and a target network identifier of a target blockchain network that comprises the blockchain node that sends the blockchain message (Ruschin FIG. 2, [0059], [0061], [0087]. Network nodes are further configured to transfer tokens to destination network nodes in accordance with respective destination addresses. Each TRG comprises a timestamp, a nonce, a reference to a previous block (e.g. hash of the previous block) and a list of all transactions that have taken place since the previous block. Such created blockchain comprises TRGs placed in chronological order and links each TRG to a previous TRG in chronological order. The issuing node transfers ( 505 ) the generated EDT to a next holder , the next holder validates ( 506 ) the received EDT and uses RUO _ ID embedded in EDT to find out and validate possession chain and transfers ( 505 - i ) the EDT to a next holding node. Transferring possession of EDT by each possessor comprises: using a previously generated unique object to generate ( 508 ) a next unique object includable ( directly or indirectly ) in the blockchain and specifying respective next recipient , enabling including ( 509 ) the generated next unique object into the blockchain and forwarding ( 510 ) the EDT to respective next recipient via a digital media.); 
determining, by the relay node [according to the mapping relationship], a target blockchain node whose identifier is jointly marked by the target network identifier at a network level and the receiver identity at a node level (Ruschin FIG. 2, [0059], [0061], [0087]. Network nodes are further configured to transfer tokens to destination network nodes in accordance with respective destination addresses. Each TRG comprises a timestamp, a nonce, a reference to a previous block (e.g. hash of the previous block) and a list of all transactions that have taken place since the previous block. Such created blockchain comprises TRGs placed in chronological order and links each TRG to a previous TRG in chronological order.The issuing node transfers ( 505 ) the generated EDT to a next holder , the next holder validates ( 506 ) the received EDT and uses RUO _ ID embedded in EDT to find out and validate possession chain and transfers ( 505 - i ) the EDT to a next holding node. Transferring possession of EDT by each possessor comprises: using a previously generated unique object to generate ( 508 ) a next unique object includable ( directly or indirectly ) in the blockchain and specifying respective next recipient , enabling including ( 509 ) the generated next unique object into the blockchain and forwarding ( 510 ) the EDT to respective next recipient via a digital media.); 
establishing , by the relay node, a [persistent] connection between the target blockchain node and the relay node associated with the target blockchain node (Ruschin FIG. 2, [0061], [0079], [0082]. For example, a network node transferring an item can send the respective message to each network node that it is connected to, while each connected network node can further relay the received message to every other node that it is connected to. The first intermediate holding node further transfers the received EDT to the next intermediate holder. The entity associated with the last holder in the possession chain is the only entity that is allowed to receive the goods or equivalents thereof.); 
and transmitting, by the relay node, the blockchain message to the target blockchain node (Ruschin [0061], [0087]. For example, a network node transferring an item can send the respective message to each network node that it is connected to, while each connected network node can further relay the received message to every other node that it is connected to. The issuing node transfers ( 505 ) the generated EDT to a next holder , the next holder validates ( 506 ) the received EDT and uses RUO _ ID embedded in EDT to find out and validate possession chain and transfers ( 505 - i ) the EDT to a next holding node. Transferring possession of EDT by each possessor comprises: using a previously generated unique object to generate ( 508 ) a next unique object includable ( directly or indirectly ) in the blockchain and specifying respective next recipient , enabling including ( 509 ) the generated next unique object into the blockchain and forwarding ( 510 ) the EDT to respective next recipient via a digital media.).
Ruschin does not explicitly disclose: 
in response to verifying that the digital signature is authentic, recording, a mapping relationship between the identity information of the corresponding blockchain node and the network identifier of the blockchain network that comprises the corresponding blockchain node; determining, according to the mapping relationship, a target blockchain node; establishing a persistent connection. 
However, in an analogous art, Carver discloses a method comprising the step of 
in response to verifying that the digital signature is authentic, recording (Carver FIGs 6A-6B, [0060]. It checks each input's unlocking script (digital signature), and if all signatures are valid, the transaction handler commits (saves) the raw transaction to its associated memory pool [transaction information may include information regarding different wallets corresponding to various accounts or device addresses, see [0057]].) 
a mapping relationship between the identity information of the corresponding blockchain node and the network identifier of the blockchain network that comprises the corresponding blockchain node; determining, according to the mapping relationship, a target blockchain node (Carver [0032], [0034]-[0035]. [E]ach element originating a message typically must discover the address of the receiving element. An address may be an Internet Protocol ( IP ) address (e.g., peer - to - peer network or overlay network ). Discovering the address of another element can be achieved in a variety of ways but generally involves sending a set of element attributes to a discovery service and receiving address information in return.  In particular, when a node ' s configuration changes [ ] the changes are quickly and efficiently communicated via the name service ' s mapping system. [A] blockchain is typically managed by a peer-to-peer network collectively adhering to a protocol for inter-node communication and validating new blocks. While the techniques herein may use a blockchain to record transaction data, this is not a limitation.); 
establishing a persistent connection (Carver [0021], [0034]-[0035] . The messages may be transmitted over persistent connection or ephemeral connections.  [A] blockchain is typically managed by a peer-to-peer network collectively adhering to a protocol for inter-node communication and validating new blocks. While the techniques herein may use a blockchain to record transaction data, this is not a limitation.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Carverwith teachings of Ruschin to include the step of: recording a mapping relationship between the identity information of each blockchain node of the plurality of blockchain nodes and the network identifier; determining, according to the mapping relationship, a target blockchain node. One would have been motivated to provide users with a means for determining, recording and cementing network addresses of various nodes on a block-chain record according to node’s capabilities and assigned functions.  (See Carver [0032].)
Regarding claim 2, Ruschin and Carver disclose the method of claim 1. 
Ruschin further discloses wherein the target [network] identifier of the target blockchain network is generated by the CA based on a genesis block maintained by the corresponding blockchain node (Raschin [0074], [0087]. (Ruschin [0074], [0087]. The second certificate can be generated by the trusted authority upon receiving the issuer ' s public key . An issuer generates ( 404 ) an EDT comprising a second certificate embedded therein and a digital signature generated using the second private key , and the second certificate comprising the second public key. Upon generating ( 501 ) a root unique object usable as a pointer to the blockchain and associating ( 502 ) the generated root unique object with the issuing node , the issuing node embeds ( 503 ) in the EDT data indicative of the root unique object ( RUO _ ID ) and digitally signs ( 504 ) the EDT content in a manner enabling an authorized holding node to verify the EDT ( e . g . to check that EDT content is not modified and that the entity who signed the EDT has proper certificate or otherwise provided trusted public key ) and to extract RUO ID . The issuing node transfers ( 505 ) the generated EDT to a next holder , the next holder validates ( 506 ) the received EDT and uses RUO _ ID embedded in EDT to find out and validate possession chain and transfers ( 505 - i ) the EDT to a next holding node.). 
Carver discloses a network identifier (Carver [0032]. [E]ach element originating a message typically must discover the address of the receiving element. An address may be an Internet Protocol ( IP ) address (e.g., peer - to - peer network or overlay network).).
The motivation is the same as that of claim 1 above. 
Regarding claim 3, Ruschin and Carver disclose the method of claim 1. Ruschin further discloses: wherein the identity information of each blockchain node comprises at least one of a node identifier or a public key of the corresponding blockchain node (Raschin [0074], [0087]. An issuer generates ( 404 ) an EDT comprising a second certificate embedded therein and a digital signature generated using the second private key , and the second certificate comprising the second public key. Upon generating ( 501 ) a root unique object usable as a pointer to the blockchain and associating ( 502 ) the generated root unique object with the issuing node , the issuing node embeds ( 503 ) in the EDT data indicative of the root unique object ( RUO _ ID ) and digitally signs ( 504 ) the EDT content in a manner enabling an authorized holding node to verify the EDT ( e . g . to check that EDT content is not modified and that the entity who signed the EDT has proper certificate or otherwise provided trusted public key ) and to extract RUO ID . The issuing node transfers ( 505 ) the generated EDT to a next holder , the next holder validates ( 506 ) the received EDT and uses RUO _ ID embedded in EDT to find out and validate possession chain and transfers ( 505 - i ) the EDT to a next holding node.). 
Regarding claim 4, Ruschin and Carver disclose the method of claim 3, Ruschin further discloses performing, based on the public key comprised in the digital certificate, signature verification for the node identifier comprised in the digital certificate (Ruschin [0074], [0087]. An issuer generates ( 404 ) an EDT comprising a second certificate embedded therein and a digital signature generated using the second private key , and the second certificate comprising the second public key. Upon receiving the EDT , a holding node uses the root public key embedded in the root certificate to verify ( 405 ) that the second certificate has been signed by the root private key . The node further uses the second public key embedded in the second certificate to verify ( 406 ) the digital signature of EDT. Upon generating ( 501 ) a root unique object usable as a pointer to the blockchain and associating ( 502 ) the generated root unique object with the issuing node , the issuing node embeds ( 503 ) in the EDT data indicative of the root unique object ( RUO _ ID ) and digitally signs ( 504 ) the EDT content in a manner enabling an authorized holding node to verify the EDT ( e . g . to check that EDT content is not modified and that the entity who signed the EDT has proper certificate or otherwise provided trusted public key ) and to extract RUO ID .). 
Regarding claim 7, Ruschin and Carver disclose the method of claim 1. Ruschin further discloses wherein the blockchain message comprises a set identifier of a target blockchain node set (Ruschin [0087]. Upon generating ( 501 ) a root unique object usable as a pointer to the blockchain and associating ( 502 ) the generated root unique object with the issuing node , the issuing node embeds ( 503 ) in the EDT data indicative of the root unique object ( RUO _ ID ) and digitally signs ( 504 ) the EDT content in a manner enabling an authorized holding node to verify the EDT ( e . g . to check that EDT content is not modified and that the entity who signed the EDT has proper certificate or otherwise provided trusted public key ) and to extract RUO ID . Transferring possession of EDT by each possessor comprises : using a previously generated unique object to generate ( 508 ) a next unique object includable ( directly or indirectly ) in the blockchain and specifying respective next recipient , enabling including ( 509 ) the generated next unique object into the blockchain and forwarding ( 510 ) the EDT to respective next recipient via a digital media. ). 
Regarding claim 8, Ruschin and Carver disclose the method of claim 7. Ruschin further discloses determining that the target blockchain node set corresponds to the set identifier, wherein the target blockchain node is determined from the target blockchain node set (Ruschin [0087]. Upon generating ( 501 ) a root unique object usable as a pointer to the blockchain and associating ( 502 ) the generated root unique object with the issuing node , the issuing node embeds ( 503 ) in the EDT data indicative of the root unique object ( RUO _ ID ) and digitally signs ( 504 ) the EDT content in a manner enabling an authorized holding node to verify the EDT ( e . g . to check that EDT content is not modified and that the entity who signed the EDT has proper certificate or otherwise provided trusted public key ) and to extract RUO ID . Transferring possession of EDT by each possessor comprises : using a previously generated unique object to generate ( 508 ) a next unique object includable ( directly or indirectly ) in the blockchain and specifying respective next recipient , enabling including ( 509 ) the generated next unique object into the blockchain and forwarding ( 510 ) the EDT to respective next recipient via a digital media. ). 
Regarding claim 10, Ruschin and Carver disclose the method of claim 7. Ruschin further discloses wherein the digital certificate of the blockchain node comprises a set identifier of a blockchain node set; and registering the blockchain node to the blockchain node set indicated by the set identifier (Ruschin [0074], [0087]. An issuer generates (404) an EDT comprising a second certificate embedded therein and a digital signature generated using the second private key, and the second certificate comprising the second public key. Upon generating ( 501 ) a root unique object usable as a pointer to the blockchain and associating ( 502 ) the generated root unique object with the issuing node , the issuing node embeds ( 503 ) in the EDT data indicative of the root unique object ( RUO _ ID ) and digitally signs ( 504 ) the EDT content in a manner enabling an authorized holding node to verify the EDT ( e . g . to check that EDT content is not modified and that the entity who signed the EDT has proper certificate or otherwise provided trusted public key ) and to extract RUO ID . The issuing node transfers ( 505 ) the generated EDT to a next holder , the next holder validates ( 506 ) the received EDT and uses RUO _ ID embedded in EDT to find out and validate possession chain and transfers ( 505 - i ) the EDT to a next holding node. Transferring possession of EDT by each possessor comprises : using a previously generated unique object to generate ( 508 ) a next unique object includable ( directly or indirectly ) in the blockchain and specifying respective next recipient , enabling including ( 509 ) the generated next unique object into the blockchain and forwarding ( 510 ) the EDT to respective next recipient via a digital media.) 
Regarding claim 12, claim 8 corresponds to a non-transitory computer-readable medium corresponding to the method of claim 1. Claim 12 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 13, claim 3 corresponds to a non-transitory computer-readable medium corresponding to the method of claim 2. Claim 13 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 4 corresponds to a non-transitory computer-readable medium corresponding to the method of claim 3. Claim 14 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Regarding claim 15, Ruschin and Carver disclose the non-transitory computer-readable medium of claim 14. Ruschin further discloses 
performing, based on the public key comprised in the digital certificate, signature verification for the node identifier comprised in the digital certificate (Ruschin [0074], [0087]. An issuer generates ( 404 ) an EDT comprising a second certificate embedded therein and a digital signature generated using the second private key , and the second certificate comprising the second public key. Upon receiving the EDT , a holding node uses the root public key embedded in the root certificate to verify ( 405 ) that the second certificate has been signed by the root private key . The node further uses the second public key embedded in the second certificate to verify ( 406 ) the digital signature of EDT. Upon generating ( 501 ) a root unique object usable as a pointer to the blockchain and associating ( 502 ) the generated root unique object with the issuing node , the issuing node embeds ( 503 ) in the EDT data indicative of the root unique object ( RUO _ ID ) and digitally signs ( 504 ) the EDT content in a manner enabling an authorized holding node to verify the EDT ( e . g . to check that EDT content is not modified and that the entity who signed the EDT has proper certificate or otherwise provided trusted public key ) and to extract RUO ID .). 
Regarding claim 17, claim 17 corresponds to a non-transitory computer-readable medium corresponding to the method of claim 7. Claim 17 is similar in scope to claim 7 and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 corresponds to a system corresponding to the method of claim 1. Claim 18 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 corresponds to a system corresponding to the method of claim 2. Claim 19 is similar in scope to claim 2 and is therefore rejected under similar rationale.
Regarding claim 21, claim 21 corresponds to a system corresponding to the method of claim 3. Claim 21 is similar in scope to claim 3 and is therefore rejected under similar rationale.
Claims 6, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruschin et al. (“Ruschin,” US 20180075028, published Mar. 15, 2018) in view of Carver et al. (“Carver,” US 20190199787, published June 27, 2019) and Conner (“Conner,” US 20210314143, filed April 15, 2019). 
Regarding claim 6, Ruschin and Carver disclose the method of claim 1. Ruschin further discloses 
sending a digital certificate of a [relay] node corresponding to each blockchain node of the plurality of blockchain nodes; verifying that the digital certificate of the [relay] node is authentic based on the public key of the CA, sending the digital certificate to a corresponding relay node (Ruschin [0074], [0087]. An issuer generates ( 404 ) an EDT comprising a second certificate embedded therein and a digital signature generated using the second private key , and the second certificate comprising the second public key. Upon receiving the EDT , a holding node uses the root public key embedded in the root certificate to verify ( 405 ) that the second certificate has been signed by the root private key . The node further uses the second public key embedded in the second certificate to verify ( 406 ) the digital signature of EDT. Upon generating ( 501 ) a root unique object usable as a pointer to the blockchain and associating ( 502 ) the generated root unique object with the issuing node , the issuing node embeds ( 503 ) in the EDT data indicative of the root unique object ( RUO _ ID ) and digitally signs ( 504 ) the EDT content in a manner enabling an authorized holding node to verify the EDT ( e . g . to check that EDT content is not modified and that the entity who signed the EDT has proper certificate or otherwise provided trusted public key ) and to extract RUO ID .). 
Ruschin and Carver do not explicitly disclose: digital certificate of a relay node. 
However, in an analogous art, Conner discloses digital certificate of a relay node (Conner [0100]. A new participant downloads trusted code for the blockchain. When executed , the trusted code creates a new keypair . The new participant sends a certificate created from the Trusted Execution Environment to the network as a join request . The new participant obtains a signed timer object from the trusted code and waits the specified time from their assigned timer object. The trusted code's private key sends a certificate to the participant when the timer has completed. The participant relays the certificate to the rest of the network along with new block information. [Note once the new participant is authenticated and joins the peer-based blockchain, the new participant becomes a peer and may act as “relay node” for additional new participants.]). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Conner with the teachings of Ruschin and Carver to include: digital certificate of a relay node. One would have been motivated to provide users with a means for allowing new participants to join a peer-based blockchain transaction system. (See Conner [0100].)
Regarding claim 16, claim 16 corresponds to a non-transitory computer-readable medium corresponding to the method of claim 6. Claim 16 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 corresponds to a system corresponding to the method of claim 6. Claim 20 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ruschin et al. (“Ruschin,” US 20180075028, published Mar. 15, 2018) in view of Carver et al. (“Carver,” US 20190199787, published June 27, 2019) and McCurtis (“McCurtis,” US 20190188706, published June 20, 2019). 
Regarding claim 9, Ruschin and Carver disclose the method of claim 1. Ruschin and Carver do not explicitly disclose: registering, in response to a registration request received from a blockchain node of the plurality of blockchain nodes, the blockchain node to a blockchain node set indicated by the registration request. 
However, in an analogous art, McCurtis discloses a method comprising the step of registering, in response to a registration request received from a blockchain node of the plurality of blockchain nodes, the blockchain node to a blockchain node set indicated by the registration request (McCurtis [0042], [0043]. A smart contract can be implemented as a program that resides on the blockchain and that can be executed by nodes connected to the blockchain network of the transference tracking system. [T]he government , as a peer within the transference tracking system , can register actors within their respective systems and authenticate such actors accordingly , assuming the government has the ability to generate public and private security keys [and to enable registered actors to participate in a block-chain based transaction].). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of McCurtis with the teachings of Ruschin and Carver to include: registering, in response to a registration request received from a blockchain node of the plurality of blockchain nodes, the blockchain node to a blockchain node set indicated by the registration request. One would have been motivated to enable a peer-based (including when government is an actor) registration and participation in a block-chain based transaction. (See McCurtis [0043].)
Regarding claim 11, Ruschin and Carver disclose the method of claim 1. 
McCurtis further discloses wherein the blockchain message comprises at least one of the following: a block synchronization message, a consensus message, or a transaction synchronization message (McCurtis [0099]. In one embodiment , the vote registered via the peer - to - peer connection can be used to determine a consensus as to the validity of an electronic record. All nodes within the invoice blockchain can replicate the transaction to arrive at a mutual consensus as to the validity of the electronic record. For example, the transaction can be associated with a smart contract , where the output of the smart contract constitutes validation and authorization from an authoritative entity . An authentication number or a protocol number associated with the electronic record can be recorded and used as a base for a hash block to be added to the invoice blockchain . ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of McCurtis with the teachings of Ruschin and Carver to include: wherein the blockchain message comprises at least one of the following: a block synchronization message, a consensus message, or a transaction synchronization message. One would have been motivated to enable a peer-based consensus authentication of a transaction and adding the authenticated transaction information to the immutable blockchain. (See McCurtis [0099].)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961. The examiner can normally be reached on Monday to Friday, 9 AM - 6 PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on 571 270 5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD  LONG/
Examiner, Art Unit 2439



/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439